Exhibit 10.19

EXECUTION COPY

STOCK PLEDGE AGREEMENT

STOCK PLEDGE AGREEMENT, dated as of December 31, 2010, by and between HIGHER ONE
HOLDINGS, INC., a Delaware corporation having a place of business located at 25
Science Park, New Haven, Connecticut 06511 (the “Pledgor”), and BANK OF AMERICA,
N.A., as Administrative Agent (together with any successor thereto appointed
pursuant to Article IX of the Credit Agreement referred to below, the “Agent”)
for the benefit of the Lenders (as defined below), having an address at 777 Main
Street, Hartford, Connecticut 06115.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Credit Agreement dated of even date
herewith, by and among Higher One, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time a party thereto (the “Lenders”) and
the Agent, as Administrative Agent, a Lender and L/C Issuer (as the same may be
amended, supplemented or modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the meanings assigned
in the Credit Agreement); and

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to extend to
the Borrower the Loan, as evidenced by, in addition to the Credit Agreement, the
Notes dated of even date herewith and executed by the Borrower; and

WHEREAS, pursuant to a certain Continuing Guaranty dated the date hereof in
favor of the Agent (for the ratable benefit of the Lenders), the Pledgor has
unconditionally guaranteed all Obligations of the Borrower to the Lenders,
including, without limitation, those arising under the Loan and the Swap
Contracts (the “Guaranty”); and

WHEREAS, the Pledgor is the owner of all of the issued and outstanding stock of
the corporation listed as Issuer on Exhibit A hereto (the “Company”); and

WHEREAS, as collateral security for Pledgor’s Obligations under the Guaranty and
the Loan Documents relating thereto, the Lenders have required the Pledgor to
pledge to the Agent, its successors and assigns, for the ratable benefit of the
Lenders, all of the issued and outstanding capital stock of the Company owned
legally and/or beneficially by the Pledgor (collectively, the “Company Stock”);
and

WHEREAS, the Pledgor and the Agent, on behalf of itself and each Lender, desire
to enter into this Agreement in order to memorialize their understandings with
respect to the Company Stock.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make the Loan, the Pledgor and the Agent, on behalf of itself and each Lender
(and each of their respective successors or assigns) hereby agree as follows:



--------------------------------------------------------------------------------

1. Pledge. The Pledgor hereby pledges, assigns and delivers to the Agent, its
successors and assigns, for the ratable benefit of the Lenders, and grants to
the Agent, its successors and assigns, for the ratable benefit of the Lenders, a
continuing first lien security interest in all shares of capital stock of the
Company which is or will be owned either beneficially or of record by the
Pledgor (the “Securities”) as more particularly described on Exhibit A attached
hereto, together with all dividends, interest, proceeds and any other sums due
or to become due thereon, all instruments, securities or other property at any
time and from time to time received, receivable or otherwise distributed in
respect of or in exchange for (as dividends, reclassification, readjustment or
other changes in the capital structure of the issuer of such Securities, or
otherwise) any or all of such Securities, all general intangibles associated
therewith, and all proceeds thereof (collectively, including the Securities, the
“Collateral”) as security for the payment and performance of all indebtedness
and obligations owing by Pledgor to the Agent, for the ratable benefit of the
Lenders, under the Guaranty and the other Loan Documents relating thereto,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and any and all instruments, documents and
agreements evidencing, securing or otherwise relating in any way to the Guaranty
and the other Loan Documents, and further including all reasonable costs,
expenses and reasonable attorneys’ and other professional fees incurred by the
Agent and/or the Lenders in connection with the collection of said indebtedness
or in the enforcement, defense, protection or preservation of this Agreement or
any of the Collateral, including without limitation, all costs and expenses
incurred in connection with any “workout” or default resolution negotiations
involving legal counsel or other professionals and any re-negotiation or
restructuring of any indebtedness of Pledgor under the Guaranty and the other
Loan Documents (collectively, the “Secured Obligations”).

2. Representations, Warranties and Covenants. The Pledgor represents, warrants
and covenants to the Agent, for the ratable benefit of itself and the Lenders,
that: (a) Pledgor has good and unencumbered title to the Collateral, free and
clear of all claims, pledges, liens, security interests and other encumbrances
of every nature whatsoever, except the pledge granted hereunder to the Agent,
its successors and assigns, for the ratable benefit of the Lenders; (b) Pledgor
has the unrestricted right to make this pledge, (c) the Collateral is duly and
validly pledged with the Agent in accordance with law; (d) the Pledgor owns 100%
of the issued and outstanding capital stock of the Company; (e) Pledgor will
defend the Agent’s and the other Lenders’ right and security interest in and to
the Collateral against the claims and demands of all Persons whomsoever;
(f) Pledgor will not sell, convey or otherwise dispose of any of the Collateral
except to the extent permitted under the Credit Agreement, nor will it create,
incur or permit to exist any Lien, with respect to any of the Collateral or the
proceeds thereof; (g) the Pledgor has full power and legal right to execute,
deliver and perform the obligations under this Agreement, and to pledge, assign
and grant a security interest in all of the Collateral pursuant to this
Agreement; (h) no consent or approval or the taking of any other action in
respect of any party or of any public authority is required as a condition to
the validity or enforceability of this Agreement; (i) the Securities have been
fully paid for; (j) there are no contractual restrictions upon the voting rights
or the transfer of the Securities; and (k) the execution, delivery and
performance hereof, and the pledge and assignment of and granting of a security
interest in the Collateral hereunder, do not contravene any law, rule or
regulation or any judgment, decree or order of any tribunal or any agreement or
instrument to which the Pledgor is a party or by which the Pledgor or any of the
Pledgor’s property is bound or affected or constitute a default thereunder.

 

- 2 -



--------------------------------------------------------------------------------

3. Delivery of Collateral, Power of Attorney. Prior to the date hereof, and/or
simultaneously herewith, the Pledgor has delivered to the Agent all certificates
evidencing the Securities, accompanied by stock powers duly executed in blank in
favor of the Agent, and the Pledgor agrees to deliver the certificates
evidencing all hereafter acquired Securities together with stock powers duly
executed in blank with signatures properly executed thereon, for the use,
benefit, security and protection of the Agent, for the benefit of the Lenders,
as set forth herein, and upon and subject to the terms and conditions hereof.
The Agent, on behalf of the Lenders, shall have the right (in its sole and
absolute discretion) at any time and from time to time following and during the
continuance of an Event of Default to hold the Securities in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). The Pledgor
hereby irrevocably grants the Agent a power of attorney, coupled with an
interest, with respect to the Collateral for all purposes consistent with this
Agreement. Said power of attorney shall include, but shall not be limited to,
the right and power to transfer the Collateral, to execute in Pledgor’s name
instruments of conveyance or transfer with respect to all or any of the
Collateral and to take such other action to enforce any of the Agent’s rights
hereunder or with respect to any of the Collateral.

4. Stock Dividends and Other Rights. Unless the Agent otherwise agrees in
writing, if Pledgor receives: (a) any dividend in connection with any of the
Securities whether in cash, property or additional shares of the common stock of
the Company, (b) any dividend or other distribution in cash or other property in
connection with any recapitalization or reclassification of any of the
Securities, liquidation or dissolution of the Company, or otherwise, or (c) any
stock certificate, option or rights, whether as an addition to, in substitution
of or in exchange for, any of the Securities, or otherwise, the same shall
constitute Collateral, and Pledgor agrees to accept the same in trust for the
Agent and to forthwith deliver the same to the Agent, or its designee, in the
exact form received, with Pledgor’s endorsement and/or assignment when
necessary, to be held by the Agent, or its designee, for the ratable benefit of
the Lenders, as collateral security for the Secured Obligations provided,
however, that Pledgor may receive distributions and dividends as permitted in
accordance with Section 7.06 of the Credit Agreement. Upon the occurrence and
during the continuance of an Event of Default, all rights of the Pledgor to
dividends, interest or principal that the Pledgor is authorized to receive
pursuant to this Section shall cease, and all such rights shall thereupon become
vested in the Agent, which shall have the sole and exclusive right and authority
to receive and retain such dividends, interest or principal.

5. Further Assurances. The Pledgor agrees that at any time and from time to
time, at the expense of Pledgor, the Pledgor will promptly execute and deliver
to the Agent all further proxies, stock powers, instruments and documents, and
take all further action, that may be necessary or appropriate, or that the Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

6. Voting Rights. Unless and until an Event of Default occurs and is continuing,
the Pledgor shall have the right, from time-to-time: (a) to vote and give
consents with respect to any of the Securities for all purposes not inconsistent
with the provisions of this Agreement, the Credit Agreement and the other Loan
Documents, (b) to consent to and ratify action taken at or waive notice of any
meeting with respect to any of the Securities with the same force and effect

 

- 3 -



--------------------------------------------------------------------------------

as if such shares were not subject to this Agreement, and (c) to generally be
entitled to all rights and benefits of a shareholder of the Company, subject to
the limitations set forth in this Agreement. Upon the occurrence and during the
continuance of an Event of Default, all rights of the Pledgor to exercise voting
and consensual rights and powers Pledgor is entitled to exercise pursuant to
this Section shall cease, and all such rights shall thereupon become vested in
the Agent, which shall have the sole and exclusive right to exercise such voting
and consensual rights and powers in a manner intended to give effect to the
terms of this Agreement, provided that, unless otherwise directed by the
Required Lenders, the Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgor to exercise
such rights.

7. Rights and Remedies. Upon the occurrence of an Event of Default, and at any
time thereafter during the continuance of such event, the Agent, at any time and
from time to time thereafter:

(a) may cause any or all of the Collateral to be registered in its own name or
in the name of any nominee or nominees;

(b) shall be entitled to collect and receive all interest, dividends, payments
and other distributions of any character, declared or paid on any of the
Collateral;

(c) may vote any or all shares of any of the Securities and give all consents,
waivers, and ratifications in respect thereof and otherwise act with respect
thereto as though it was the absolute owner thereof;

(d) may sell, assign, transfer and deliver at any time the whole, or from time
to time any part, of the Securities or any rights or interests therein, at
public or private sale or in any other manner, at such prices and on such terms
as the Agent may deem to be in its best interests, and either for cash, on
credit, or for future delivery, at the option of the Agent, upon ten (10) days
written notice, which the Pledgor agrees is commercially reasonable, addressed
to the Pledgor at its last address on file with the Agent. Such notice, in the
case of a public sale, shall state the time and place for such sale, and, in the
case of sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Securities, or any portion thereof, will first be offered for sale at such board
or exchange. Any such public sale shall be held at such time or times within
ordinary business hours at such place or places as the Agent may fix and shall
so state in the notice of such sale. At any such sale, the Securities, or any
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may determine. The Agent and/or the other Lenders shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Securities for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Agent shall have the right to assign, transfer, and deliver to the
purchaser or purchasers thereof the Securities so sold. The Pledgor will
cooperate with the Agent so that a sale of the Securities does not violate the
Securities Act of 1933, as then in effect, and the rules and regulations
thereunder. Each such purchaser at any sale shall hold the property sold
absolutely free from any claim or right on the part of the Pledgor and the
Pledgor waives and releases, to the extent permitted by law, any right of equity
of

 

- 4 -



--------------------------------------------------------------------------------

redemption of the Securities, stay or appraisal which the Pledgor now has or at
any time in the future may have under any rule of law or statute, now existing
or hereafter enacted; and

(e) shall otherwise have all the rights and remedies of a secured party with
respect to the Collateral as are provided under the Uniform Commercial Code in
force in Connecticut on the date hereof and as may be amended from time to time,
or under other applicable law, and the Agent and each of the other Lenders may
set off or otherwise apply the Collateral against the payment of any of the
Secured Obligations and shall have the right to take such other actions as are
consistent with the power of attorney set forth in Section 3 hereof.

As an alternative to exercising the power of sale conferred upon it herein, the
Agent may proceed by suits at law or in equity, or both, to foreclose this
Agreement and to sell the Securities, or any portion thereof, pursuant to a
judgment or decree of a court or courts of competent jurisdiction provided the
Agent provides the Pledgor with 10 days prior written notice and the right to
participate in such sale. If any of the Securities or any rights or interests
therein shall be disposed of at a private sale, the Agent and the other Lenders
shall be relieved from all liability or claims for inadequacy of price. At any
such sale the Agent and/or any of the other Lenders may purchase the whole or
any part of the Securities or any rights or interests therein so sold. If any of
the Securities or any rights or interests therein shall be sold on credit or for
future delivery, the Securities or rights or interests so sold may be retained
by the Agent until the selling price thereof shall be paid by the purchaser.

8. Application of Proceeds. The Agent shall reasonably promptly after receipt
thereof apply the proceeds of any collection or sale of the Collateral, as well
as any Collateral consisting of cash to the Obligations in the manner and
priority provided for in the Credit Agreement and otherwise in accordance with
all applicable Laws. Subject to the foregoing, the Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement. Upon any sale of the Collateral by
the Agent (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer.

9. Reimbursement of Agent. The Pledgor agrees to pay any and all reasonable
costs and expenses incurred by the Agent, and to indemnify the Agent and each
other Lender against, and to hold each the Agent and each other Lender harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees and expenses of counsel and of any experts and
agents, which the Agent and/or any of the other Lenders may incur in connection
with (a) the custody, preservation or sale of, collection from or other
realization upon any of the Collateral, (b) the exercise or enforcement of any
of the rights of the Agent hereunder, or (c) the failure by the Pledgor to
perform or observe any of the provisions hereof.

10. Security Interest Absolute. All rights of the Agent hereunder, the security
interest granted herein and all obligations of the Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any other agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of,

 

- 5 -



--------------------------------------------------------------------------------

all or any of the Secured Obligations or any other amendment or waiver of or any
consent to any departure from any Loan Document; (c) any exchange or release of,
or non-perfection of any lien on, any Collateral or any other collateral for the
Secured Obligations or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the Secured
Obligations or this Agreement.

11. Termination. This Agreement and the security interest granted hereby shall
terminate upon the final and indefeasible payment in full of all of the Secured
Obligations and the termination of the Commitments. Upon termination of this
Agreement, any Securities still pledged hereunder (and not yet disposed of)
shall be delivered to the Pledgor.

12. Applicable Law. This Agreement shall be governed by and construed according
to the laws of the State of Connecticut (but not its conflicts of law
provisions).

13. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties and shall not be subject to any change or
modification except by the execution of a written instrument subscribed to by
the parties hereto.

14. Reasonable Care. Beyond the exercise of reasonable care to assure the safe
custody of the Collateral while held hereunder, under no circumstances shall
Agent or any other Lender be deemed to assume any responsibility for or
obligation or duty with respect to any part or all of the Collateral of any
nature or kind or any matter or proceedings arising out of or relating thereto.
Neither the Agent nor any other Lender shall have any duty or liability to
collect any sums due in respect thereof or to protect or preserve its or the
Pledgor’s rights pertaining thereto (except that the Agent shall have a duty to
retain possession of the Securities to maintain its perfection by possession),
and shall be relieved of all responsibility for any of the Collateral upon
surrendering the same to the Pledgor.

15. Assignment. The Agent may assign any or all of its rights under this
Agreement in accordance with the Credit Agreement. In addition, in the event of
a sale or assignment by the Agent and/or any of the other Lenders of any or all
of its rights under any of the Secured Obligations, any purchaser or assignee of
any of the Secured Obligations shall be deemed to be a Lender for purposes
hereof and the selling or assigning Lender shall thereafter be forever released
and fully discharged from any liability or responsibility hereunder with respect
to the rights and interest so assigned.

16. Notices. All notices, demands, requests, and other communications given
under this Agreement shall (except as otherwise expressly permitted herein) be
in writing and given as provided in Section 10.02 of the Credit Agreement.

17. Marshalling. Neither the Agent nor any other Lender shall be required to
marshal any present or future collateral security for (including, but not
limited to, this Agreement and the Collateral), or other assurances of payment
of, the Secured Obligations, or any of them, or to resort to such collateral
security or other assurances of payment in any particular order. All of the
Agent’s rights and remedies hereunder and in respect of such security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To

 

- 6 -



--------------------------------------------------------------------------------

the extent that the Pledgor lawfully may, the Pledgor hereby agrees that the
Pledgor will not invoke any law relating to the marshalling of collateral that
might cause delay in or impede the enforcement of the Agent’s rights under this
Agreement or under any other instrument evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and to the extent that he lawfully may, the Pledgor hereby irrevocably
waives the benefits of all such laws.

18. Waivers; Amendment. (a) No course of dealing between the Pledgor and the
Agent and no failure on the part of the Agent to exercise, and no delay in
exercising, any right, power, or remedy hereunder shall operate as a waiver of
such right, power, or remedy, nor shall any single or partial exercise of any
such right, power, or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy. The rights, powers
and remedies of the Agent hereunder and of the Lenders under the other Loan
Documents are cumulative and not exclusive of any rights, powers or remedies
that they would otherwise have, whether under the Loan Documents, at law, in
equity, or otherwise. No waiver of any provision of this Agreement or any other
Loan Document or consent to any departure by the Pledgor therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice or demand on Pledgor in
any case shall entitle Pledgor or any other Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Pledgor, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.

19. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns, and the term “Lenders” shall be deemed
to include any other holder or holders of any of the Secured Obligations. As
used herein, plural or singular include each other, and pronouns of any gender
are to be construed as masculine, feminine or neuter, as context requires.

20. Severability. In the event that any provision of this Agreement shall be
determined to be superseded, invalid or otherwise unenforceable pursuant to
applicable law, such determination shall not affect the validity of the balance
of this Agreement, and the remaining provisions of this Agreement shall be
enforced as if the invalid provisions were deleted.

21. Counterparts. This Agreement may be executed and delivered in any number of
counterparts each of which shall constitute an original, but all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. Each party to this Agreement agrees that it will be bound by its
own facsimile or other electronic signature and that it accepts the facsimile or
other electronic signature of each other party.

 

- 7 -



--------------------------------------------------------------------------------

22. Rules of Interpretation. The rules of interpretation specified in Sections
1.02, 1.03, 1.04, 1.05 and 1.06 of the Credit Agreement shall be applicable to
this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

WITNESSES:     HIGHER ONE HOLDINGS, INC.

/s/ Robert Barbieri

    By:  

/s/ Mark Volchek

      Name: Mark Volchek       Title: Chief Financial Officer

/s/ Thomas Kavanaugh

         

BANK OF AMERICA, N.A.,
as Agent

    By:  

/s/ James Clark

      Name: James Clark       Title: Senior Vice President

Signature Page to Stock Pledge Agreement – Higher One Holdings, Inc.



--------------------------------------------------------------------------------

Exhibit A

 

Issuer

  

No. and Class of Shares

  

Certificate No.

Higher One, Inc.

  

100 shares of common stock,

$0.001 par value per share

   36



--------------------------------------------------------------------------------

STOCK POWER

FOR VALUE RECEIVED, HIGHER ONE HOLDINGS, INC., hereby sells, assigns and
transfers unto                                          One Hundred (100) shares
of common stock of HIGHER ONE, INC., a Delaware corporation (the “Corporation”),
standing in the undersigned’s name on the books of the Corporation represented
by Certificate No. 36 and does hereby irrevocably constitute and appoint
                                         attorney to transfer said stock, or any
part thereof, on the books of the Corporation with full power of substitution.

IN WITNESS WHEREOF, the undersigned has hereunto set the undersigned’s name this
     day of                     ,             .

 

HIGHER ONE HOLDINGS, INC. By:  

 

  Name:   Title: